*839OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
At the arraignment, defendant was provided with written notice that the People intended to offer as evidence at trial both a written and an oral statement. (See CPL 710.30, subd 1.) Thereafter, the People agreed to provide defendant with a copy of the written confession. Defendant also was informed that the “sum and substance” of his oral statement was contained in that writing.
The trial court found that the oral admission was substantially the same as the written confession, and that finding was affirmed by the Appellate Division. There being no basis in the record to disturb the conclusion of both courts below that the oral statement was substantially the same as the written one, we cannot say, as a matter of law, that the People failed to comply with the requirements of CPL 710.30.
We have considered defendant’s remaining contention and have found it to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.